Appeal by plaintiff from a decision dismissing the complaint after trial by the court rendered in Madison County on January 5, 1945, and from a judgment entered herein in Madison County Clerk’s Office January 10, 1945. The plaintiff and his wife owned a farm in Chenango County as tenants by the entirety. On August 10, 1942, they deeded to Bradford Wilcox and on the same day he conveyed the same premises to the plaintiff and his daughter, the defendant, as joint tenants. Plaintiff’s wife died September 8, 1942. The claim of the plaintiff herein is that he did not understand what the deed accomplished; that as a condition of executing it the defendant assumed various obligations; that the deed was obtained by fraud and was without consideration. The court found that the plaintiff had full knowledge of the import of the deed; that there was no fraud and that there was good consideration and that the defendant attempted to fully perform all agreements upon her part and that plaintiff prevented her from so doing by his conduct. The evidence sustains the decision. Decision and judgment affirmed, with costs. All concur.